This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $57.81.
FINDINGS OF FACT.
The taxpayer is an individual having his principal place of business in New York City. During the year 1914 the taxpayer acquired an interest in certain real estate. Thereafter, and to and including the year 1920, the taxpayer held the said real estate and, in returning his income for taxation, took no account of any depreciation of the building situated thereon. In 1920 the taxpayer sold the property in question at a profit. In returning the profit for purposes of income taxation the taxpayer returned the difference between the cost of the same to him and the selling price. The Commissioner, in computing the taxable profit made by the taxpayer upon this transaction, deducted from the cost of the property the depreciation alleged to have been sustained between the date of its acquisition and the date of its sale. The taxpayer admits that the figures used by the Commissioner represent a reasonable allowance for exhaustion of the property in the intervening period.
DECISION.
The determination of the Commissioner is approved. Appeal of Even Realty Co., 1 B. T. A. 355.